OFFICE OF THE ATTORNEY GENERAL     OFTEXAS
                             AUSTIN
 GROVERSELLERS
*~TaRNLY  OENLRAL




Honorable S. C. Xaailton
county kuaitor
pitor county
OdaaCIa,Tsxaa
Dear sirs




                                              1 of tfe Bonds aad in-
                                               thereon ham been paid.
                                             11 or thr Pond8 and ln-    '
                                             t thereon havs not been
                                              But tha.tot.alobliga-
                                              (total Bonds and in-.
                                               8tlu 0uwanaidg




                        i8 n8ea8a in tta5 .orri08aon-
                       litp or the use or oertain publio
                      or dseorlbeb. It will bs appre-
       ciatea ir you will inrorm me co5oclmin,jmy rlshts
       and~auties aa county Auaitor under the r0il0ting
       clfcumtanoe6.
           "This oounty has certain tunds on d8posft
       and 0tber runa8 hve8t8a in ainking rund ror th8
       paywmt or prinaipal and lntersat or psrtlaular
       bond lesuer.
           "In the first inetanoe, the bonds and all
       interest thereon hove bean .mia in ruu,
                                                                    ::
                                                                         360

xonorAbl8 I. C. Uaailton, County kudltor - pagO EI


          wln the 8roond instan08, th8 8ua or ttiAsuf-
     titandingbonds ~1~8 All lntarast which will beauma
     aus and payable thereon to the date8 0r their m8tur.
     itioa are 1088 thmn the 8um8 evrilabl8, 1.8. OA
     depoalt and invested, in the slnlriq fund.

          *It ia propored to tmn8r8r the 8x08~888 oi
     the available ~lnno8s cm funb8 OA aepo~ltAA~
     0r proo88dr 0r Inrostm8ota in the two iA8taaou
     aboro cla#oriB8d,ruoh AxoeW118 te Bcm68   lnil-
     able for current uaa or the sbmd and Frid#gePus&
          -AS COUtJ AUtIitW, do I ha~~.authOrit~ UAW
     Ii.B. S96, 46th Le(illaturA, a8 oAaAtO& Of~ondor
     any other aot, to approve vamvA$A &ri~g .oiieot.
     to thras tranMer8, dwpitr Beation OS9 RCC?
              *Do08 the Ctmeisrion~rs*~'Co@rSlmra Mthorlty
     to authorize these hsAn8fe$N:




           Froa the inrorntion @iVOA in YOU11*tter,.w under-
EtaAd th. #itllati@At0 Be AA iDmJUA$ A8 t0 OAO 8iAkiA& iuod
all or the Bond8 and the int8rrrt thereon hAM BMA I'uLlypaid
aod a oa8B,8usplor rem&~A in raid 818kb& ilupd) .u to thr
reoond lnatanoe, w8 undentmd     that All.ot thO.bondA a~&.
lntore8t h8va a    b8.n paid ln~ful.l, but'tho ,A%Ak&s~fppd,:.
o wnscertain leourlties a sisrve8tmratr ‘aad Pa* o*rkin- *.
on d8p0rit,    and.tbat   tti0 tow   0r th4 0~8hwsd   ~tnvortmnta
eseeode the cuPmAt r8@irAd  to my ofi AU of thm,~      ~
bond8 and lntrre8t whloh 8re OutAtAAdin(l.arObUgAtLem
against 8ald slaking run&   Ala@, we~aa8uao that in oaoh
lrutaaoo the kind of BOA~A orl&lAA&2~                                                              361

honoriiblsJ. C. iismllton,County Auditor - pegs 5


           “&otion 1. section 1 of Chapter 16, Benat0 Bill
      Ho. 287, Aata OS the First Callad Serslsn ot’tho
      Thirty-Ninth Legislature, la nmsndad so as to
      hareaftsr read as follows:
           "'Eiectlon1. Any oouuty, or any polltloal sub-
     division of a county, or say rosd dlotriot that        has
     been or may haresitar be orsated by.any Gemma           or
     Special Law, 1s heraby authorized    to  lmoe bond8 for
     ~the porpors 0r the con8trootloli,maintewn&s and
     operation of maeadaolted, grave10d or,pavo& Soad8
     and tarnpikag , or in aid thsreor, in any amount
     hot to exased mm-fourth of the asseosod~valustion
     or the real propsrt~ oi such county oc pollticml
     subdivision or road dlstrlot, and to Lavy gad aol-
     loot ad valorcuatax@ to pay the intersst,w-srrmh
     bon$s end provld0 a s~lnklngfund for tho.redenptl0n
     thermoi. 3uch bonds .shsll be issued in tjta’marumr
     hsrelnaftsr provided, and as aontsmplatrd and author-
     lasd by SaOtlon 58, or Art&lb IS,of~ths~'QMt~titutlon
     Of'thls Stati. The tam ~Poli~tloalS\rbdirL*~lon, * a8
     wed la thla Aot, shall bs oonstrurd taa?iAn any em-
     ialssioner~o~raolnot or any Juetios     pl'eoM0t.or i
     county, now or hereafter   to be orsetad and’estab-
     lishad. ?mvidad when the prlnofpll and slL Ia-
     tsrast.on said bond8 IM fully pa&I, in the oven*
     thsri is any eurplue rsmalhlng in the 8ink&$ run4
     said rsma~Ai     surplus not u08d in thr iull .pa an
   ,~or the pr        1 and lntsfset’,oasald~bond OB-,    r’
                                                           and8
    :my b8 us         bhs O~lln~~,_ipOL’~w3al e4bditirion     eg    :
     the oounty,.or my local diotrlot t~t:.$w        bam ore
 ; quay hi%?aattsrbr created by ~a@y.:&aojadZ-or     rpaolal
    ;‘~&iwSor the gur~6so of the eou&$&&tiue, ~mint.seahor,
     itid operation of,maoadamlr;e&&$e%d         or parea:reatb
     and turnpikss or In the aid th+ut:,aq;nay       b*:drtqr-
     mined by the Conunis8lone~l,CoUEt~aOr~q~ooMt7~or the
     0rfi0mO     of any ~olltlo81 subdlvlrion of~a~~aopoty
     cr any said road alstriote
            In applying ths provlslona oP.~t@lsA& to the first
lwt,anom, that is when the bonds and lnrrr~et,thereon harm
basn rully paid, ws rind thst outhorlty is given to a ooqty‘,
p,olftloalsubdivision of a oountj, nor any .roaddisttilot~@o
usi such surplus that remains in the s%nk%Iq --fund far the
pUl?iiOSeof the con8truction, lMintensnea,,and dpsration of
mdcadamfzed, grswJed or paved reaps aad turnpikes,     or in aid
thereof as may be detsxmlnsd by thi.Comufas~onsrs* Court of
                                                                     362




 EoAoieble J. C. ifamilton,County i.uditor- pag&.'~
                                                r::.


 'theCounty or the OffiOial8 of a ~)olitioalsubdirfalon or
 road dletrict, when a&the   principal and -
                                           ax1 o$ the tntere8t
 have been fully paid.

                St 18 therefore ths$oplnlon of this departme,ntthat
   the Comissloaere* Court of Si%or County la authorized to ex:-
  pend suoh surplue funds as remain .ln$he      ei~nklng rund
   in the ,Lnstancementiorredwhere all of th@ bOda8 and all
   of the intereat have been fully qd,       and Sald'rundo *
  ,be   used for the specific puryPsr of "the oonatrwtlon, main-
   tenance, and operation of macadrmlzed, grrrrrledor gave6
   roada and turnpikes or in aid thsreof     aa deter&md         by
  aaid ComiSsionere* Court."
 :.('
                In conneatlon with this Natter,  yoti rrfegrod       to
  Nticlm      889, Vernon*s Annotated Clvll Statuter, wCiahmud8
 ;as fo11ow8t                                                  ..
  ,',,
.               wNo oity or qowty trqa8urer Shall honor
           any draft upon the interert end 8lskl43 l%md
            prorldsd ior My of thisbond8 of 8UUh 05ty               .
            or COUllty,nor pay out nor divert aAg of *8
           ~sem, except Sor the purpofwot print3 t48
            loter:~oton suoh bonds or f.ogiedaamlng.t&S          . ..
           SMiew Or Loi ~invartmat io.8Uoh eeour$tEea
           atymy 'be provided by lay.*          ."
                                                       .", _
            'Tae provision8 of t&i* aitlola &e~~a$itoadl6 on4 to    .c:'
 :the m~pendlture of rlnk~    hmbs.   ,Under the 3&Oti'8ioJJs
                                                            of
  l?. 8. S$W, Chaptiw 116, 48th Leegirhture~~(8upra),uh8n
  ail.of %hS pi%Wipal mad all 0,rthe intera8U aB'bond8 h&r.
  bern'fu.Xlgpapaidiron 8 slnhihg fad, ,tho'sU~~lusfund'
  which;rsbains i.oSeSit8 id8LItltyiS a ?6iiIk&'iYnd? a&
  beOOme8 M *avaiPable fund", .th+ 18,~ fUi¶din *hioh Oh8
'.money is SvailablS ror USE for the puryomm dsslgnatadla
  the Act. COASejUeAtly, the prO68iOn8 Si +StiCle~859,'7f.A. c. G.,
   (sug~) would not be applicable to said fudl,
            Since the lict.authorizeathe use of auoh surplua~
 tunds (funda rmaini~   after all boAde and ixteraothave been
 paid) for the desiwated purposes we city(1013 no neoeeeltp.-for
 a transfer. ;isLmretorore Lvilcacad, instead  of said fund re-
 taining its status as a sinking Lund, it bsoomsea fund available
 ior the dm&,nated use, end auoh l'undcould ba known as W
           Fund; fneteed cl *
 .kvafltible                         ulnklng~Fund." You wo-
                                                                   363
goaoreb10 Jo C. Ilamiltorr,
                          County Auditor - page 5

Then have b Bupar&tt:      fund limited, in its use Sor wtha pur;iose
of the oonatructlon,,SdLntqIlanoe       , cmd operation of niacedemieed,
grsreled or paved roa6e and turnpiken or in aid thereof.*
The &ccOUS!ting  for    the OXpenditUreS    Of the monay might be a
greatar yrottlacmhensaid funds, which play Ls used only for
the fOrf3&OiS&$ pUr,:OWJS,    are OO-miB&3d    with it&B  that may
not be a~'reatrlctad as to their use. Since tilehoed end bridge
Fund my be used for broader purz:ose8than those denlgneted in
the Act, we therefore advise thet those funds restrioted           es
to use for the designated purposes, should noi be transierred
to the Road snd IJrfdgeFuml.
           Wth reference to the seoond inst.&me, that is,
where  all of the bonds and tntsreat thereon have not been
full   ,-id, yet tha ocmbined assets of the 8lnking fund,
d'     tnclude cash end investments,   exceed the amount.ef- ,T’
bonds  -nd interest yet to be pdid from seid fund, you are
advised that the sot apeoifioally provide8 thet all of the
lntere8t and all of the bonds must be          paidTad   the
rurplus rkioh~maina    artier all of the        and all of
the intereat hme been fully gal.1is erailaDle for use
for the designated .p;lrposea.
           Therefore, it i8 the opinion of this department
that eeld funds, in the second lnetanoe,    cannot be wad Zor
any purpo60 exoept to pay the iataruat on tutsknding       bonda
or for redeeming same, Or f;or the hmmtxuent in securitirr
as krovidsd by law. Until all     outhanding bonds anb in-
terest thereon are full pa~from       the fund; It retains
ito identity es a "8T-5nx ng fund-, dad the oounty treasurer
could not honor P draft against aald sfnkin& fund for a traneier
or for my purpose exoept to puy lnterast     on ou~stw.tdlng bonds,
or for redeeming m.me,~ or ror investment8   in esouritioe   as au-
thorized bg Law (Artiole   4580, V. A..C, 8. supn’).
          Trustlag that the foregoing fully 8nawere your
laqulr;T,*I)are
                                                 Yours Yerymulf